I dissent because I think that upon the evidence stated in the opinion of the court there was no evidence that the deceased was negligent, and that he was not negligent is presumed in absence of evidence that he was. That the defendant was negligent was found by the jury, that finding was approved by the trial court, and is conceded by counsel for defendant to be supported by the evidence.  It follows that the plaintiff is entitled to judgment for the damages assessed by the jury.
The principle of law applicable to negligence cases involving accident resulting in death, that the deceased is presumed to have exercised due care in absence of evidence showing to a reasonable certainty he failed to exercise it, is so well known to the legal profession as not to need citation of authorities to support it.  This presumption "in itself is a very substantial presumption, and while it does not Constitute affirmative evidence that due care was exercised, it does require proof to the contrary in order to remove its persuasive force."  Seligmanv. Hammond, 205 Wis. 199, 203, 236 N.W. 115. I think the evidence in the instant case does not "remove" that "persuasive force." *Page 546 
While without the testimony of eyewitnesses to an accident circumstances may exist that warrant a jury inference that a deceased person was guilty of negligence that contributed to his death, Smith v. Green Bay, 223 Wis. 427, 271 N.W. 28;Waitkus v. Chicago  N.W. R. Co. 204 Wis. 566,236 N.W. 531, 237 N.W. 259, such circumstances as are in evidence in the instant case not only do not warrant such inference but to my mind they tend strongly to refute it.  It is as fair an inference that because of the clatter of the two mills the deceased did not hear the horns as that he did, and if he did not hear them no inference of negligence is warranted.  Also it is as fair an inference that the deceased did not know that the horns were sounded as a warning of the truck's approach as that he did, especially in view of the fact that the horns were automobile horns and the deceased, if he heard the sounds, as likely as not attributed them as coming from automobiles in the vicinity, and if he did not know they were sounded to warn of the truck's approach no inference of negligence is warranted.  It is manifest that if the deceased heard the horns sounded by the defendant and knew that they were sounded as a warning of the approaching truck he either took action to get out of the way of the truck or he committed suicide.  The latter cannot be inferred.  Moreover, the deceased, if he was made aware of the approaching truck, was in an emergency created by negligence of the defendant, and if he took such action as he deemed likely to avoid being hit by the truck he was not negligent.  It is presumed that if aware of the truck's approach he did this.  And "if the facts stated [in the opinion herein] are not sufficient to justify the conclusion" of an emergency "it does place the evidence in such a state of conjecture that it cannot be determined" whether an emergency existed, and in either event the defendant, upon whom the burden of proving negligence rested to absolve it from liability, has failed to prove it.  Seligman v. Hammond, supra, p. 204. Effect must be given to the presumption in the instant case *Page 547 
if the evidence is placed "in such a state of conjecture that it cannot be determined" what the deceased did or whether he heard the horn or whether he knew the horn was sounded as a warning.  Seligman v. Hammond, supra, p. 204.  Where the circumstances do not show or warrant inferences to a reasonable certainty what the deceased did, the presumption compels the conclusion that he exercised due care.  Smith v.Green Bay, supra; Witkowski v. Menasha, 242 Wis. 151, 163,164, 7 N.W.2d 612; Guderyon v. Wisconsin TelephoneCo. 240 Wis. 215, 226, 2 N.W.2d 242; Ledvina v. Ebert,237 Wis. 358, 367, 296 N.W. 110; Ray v. Milwaukee AutomobileIns. Co. 230 Wis. 323, 330, 283 N.W. 799.
In my opinion the cases above cited compel entry of judgment for the plaintiff.  In every one of them the evidence was held by this court not to warrant submission to the jury of the question of the deceased's due care, and the presumption was held to require entry of judgment for the plaintiff, and in every one of them but Smith v. Green Bay, supra, it seems clear to me the circumstances in evidence more nearly warranted a finding of contributory negligence than do those here in evidence.  I consider that not to give like effect to the presumption in the instant case deprives it of the "substantiality" declared for it in Seligman v. Hammond, supra, and permits findings to rest on mere conjecture instead of reasonable certainty.
As I visualize the situation from the facts stated in the opinion of the court, the deceased, after getting the data, noted on the card found on his person, relating to a railroad car on the spur track east of the defendant's mills, walked west on or alongside of the railroad track until he reached the ramp on which the truck ran that crossed the railroad track, then turned left to go around the ramp and the loaded truck came down the ramp from his rear and struck and rolled him to his death between the load of the truck and the pile of pulp so close to the truck track as not to leave clearance for his body. *Page 548 
I think this is the most that can rightly be held to appear from the evidence to a reasonable certainty.  Whether the deceased looked to his right before turning left, whether the truck was then moving, whether the horns were then sounding, whether the defendant was then listening, whether he heard the sounds of the horns, whether if he heard them he recognized the sounds as a warning of his danger, whether if he heard the horns there was a diversion of the deceased's attention at the time, as for instance wondering where the automobiles were from which the sounds as it may have appeared to him came, the evidence does not disclose to reasonable certainty but leaves entirety to conjecture.  The court apparently has applied to the crossing of the truck track by the deceased the hard and fast "stop, look, and listen" rule of law that is applied by this court to a person about to cross a railroad track, criticised [criticized] in the dissenting opinion of Mr. Justice WICKHEM in WaitkusR. Co., supra, and of which it is said in Restatement, 2 Torts, p. 770, sec. 289, comment i: "Such a degree of attention is notoriously foreign to the custom of travelers upon the highway, although its requirements may be justified" by other considerations; and of which it is said in comment j, Id.: "There may be situations in which the importance of immediate action prevents the risk of being unreasonable, as where an act is done in an emergency."  The "stop, look, and listen" rule has never been applied by this court or any other that I am aware of to any sort of track but a railroad track, or to any sort of crossing but a highway crossing and it should not be extended.  That the trial judge considered this rule to apply and applied it seems apparent from use of the term "narrow-gauge track" in question 5 (b) of the verdict and the instructions to the jury in connection with it:  Was the deceased "negligent as to his own safety . . . with respect to the position he occupied on or near the defendant's narrow-gauge track?"  Precisely the same acts of the deceased as to looking for the truck and as to the *Page 549 
efficiency of his sight and as to the inferences to be drawn from the nearness of the truck are declared as is required of one about to cross a railway track at a highway crossing. That the same things are not necessarily required is apparent from the statement in the Waitkus Case, supra, of the duty of the person killed by an approaching train, p. 570: "His duty is not to exercise the same [degree of] care that mankind generally do.  His duty is to meet the standard of care required by the law, "— that is the duty that is required by the "stop, look, and listen" rule.  The duty of the instant deceased was merely to use the degree of care mankind generally uses under like circumstances.  At a railroad crossing the duty is to look to see whether a train is approaching.  The thing imperiling safety is a moving train or engine.  Here the truck that imperiled the deceased was not necessarily moving when he arrived where he could see it if he looked toward it.  If it was not moving he might properly take steps that he might not properly take if it was moving.  If it was not moving, the imminence of the starting of it, however near it was, might not be observable from seeing it although due care was exercised in the observation.  If the imminence of the truck's starting was not observable by due care in observation, the deceased was not under duty to wait until the truck passed, as one is under duty to do in case of a moving train in dangerous proximity.  The deceased cannot rightly be held to the "stop, look, and listen" rule, and without so holding him, the evidence cannot, in my opinion, rightly be held to overcome the presumption that he exercised due care.
I think also that if it be conceded that the deceased was somehow causally negligent judgment should nevertheless be entered for the plaintiff.  Under the comparative-negligence statute, sec. 331.045, to entitle a defendant to escape liability on the ground of a deceased person's contributory negligence, he must prove that the deceased's negligence was greater than his own.  McGuiggan v. Hiller Brothers, 214 Wis. 388, *Page 550 253 N.W. 403; Devine v. Bischel, 215 Wis. 331, 335,254 N.W. 521; Gauthier v. Carbonneau, 226 Wis. 527, 537,277 N.W. 135.  If the deceased was negligent, there is no evidence as to what acts of commission or omission of his constituted that negligence.  Without determination of the acts of the deceased that constituted his negligence, there is no basis for comparing his negligence with that of the defendant, and no proper determination of their relative proportions.  See Devine Case,supra, p. 335.  True, the jury found that deceased was causally negligent in respect to lookout and in respect to the place he occupied on or near defendant's "narrow-gauge track."  But what did the failure of lookout consist?  Was it a failure to look at all on reaching the ramp crossing the railroad track? Or was it in not observing whether the truck was moving or whether if not moving the starting of it was imminent; or was it in not observing that there was not sufficient space between the piled pulp and the loaded truck to allow the truck in passing to clear a man standing close to the pile of pulp? The evidence affords no basis for determination of these questions to a reasonable certainty, and without their such determination no basis for determination of the proportional negligence of the defendant and the deceased is established, and the defendant has failed to absolve itself from liability.
For the reasons above stated, I think judgment should be entered in favor of the plaintiff for the full amount of the damages assessed by the jury.
I am authorized to state that Mr. Justice WICKHEM and Mr. Justice MARTIN concur in this dissent. *Page 551